Title: To George Washington from John Ridout, 14 October 1754
From: Ridout, John
To: Washington, George

 

Sir
Annapolis [Md.] October 14. 1754.

The Receipt of Yours by the Express Yesterday His Excellency desires me to acknowledge; which that I do so briefly You will be kind enough to excuse & attribute to my being in some hast to make preparations for accompanying the Governor to Williamsburgh, for which place He is just about to embark, & from the Contents of Your Letter expects to have the pleasure of seeing You there also. in the mean time beleive me with great Regard Your most obedt & most humb. Servant

J. Ridout

